’ Smith, J.,
concurring with majority.
I concur oh authority of Asmus v. Nebraska Public Power Dist., 186 Neb. 760, 186 N. W. 2d 480 (1971). In extending the time for preparation of a bill of exceptions, we there said: “In m'ány' cases . . . .on motion *130almost as a matter of course we have been extending due dates for filing of briefs .... (E)ffective September 1, 1971, we will strictly enforce our rules relating to such extensions except under unusual circumstances. For example, the press of any other business upon counsel . . . will be no ground for extension.”